DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

                                                 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-3, 6, 8-12, 15, 17-18 (renumbering as 1-12 respectively) are allowed.
 
The closest prior arts as shown in the Final Rejection, (Hu et al (US 2015/0085803 A1) discloses a method for transmitting, by a wireless device (see, the UE generates and transmits short latency data service to the eNB, section 0011-00015, fig. 2, see, the UE transmits attachment request in relation to short latency service, step 201, section 0046), data in a wireless communication system (fig. 1 to fig. 10, wireless system the includes the UE, eNB and MME, section 0004), the method comprising: receiving, from a base station (see,
receiving of configuration transmitted by an eNB in relation to short latency service
data, section 0011-0024, note: connection message/RRC message includes signaling
radio bearer (SRB), data radio bearer (DRB, section 0060-0063, lines 3-6, noted: logical
channel configuration, including the PDCCH, section 0079, 0151), control information related to a transmission of data (see, receiving of configuration transmitted by an eNB in relation to short latency service data, section 0011-0024, note: connection message/RRC message includes signaling radio bearer (SRB), data radio bearer (DRB,section 0060-0063, lines 3-6, see, the UE transmits the short service data via the bearer according to the indication of the service flow template, section 0060-0074) , transmitting to the base station, the data based on the control information (see, the transmitting module of the UE, transmits the short latency data via the common channel to the eNB based on the received configuration section 0011-0029, 0041-0044, section 0155-further teaches the UE that transmits short latency data via the short latency channel/logical channel).
	
Chen et al (US 2016/0234857 A1) discloses uplink transmissions from the UE to the base station based on low latency indicators (section 035, 0047, 0068, 0072) and transmitting using resources that do not coincide with low latency transmission (section 0035, 0077).

Claims 1, 10 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein, based on that the control information is based on an uplink (UL) grant which is related to a low latency service:
1) the data is transmitted through a pre-configured channel; 2) the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service; 3) the logical channel is configured based on a specific index which is defined for the transmission of data related to the low latency service; and 4) the data which is transmitted through the pre-configured channel is not multiplexed, in a same transport block, with other data not related to the low latency service which is transmitted by the wireless device.”

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473